DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding the 103 rejections have been fully considered but they are not persuasive. In response to the Applicant’s amended claims, the Examiner has updated the citations as seen below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the limitation, “the electric power tool is configured such that, when synchronization between the driving magnet member and the driven magnet member is lost, an angle by which the driven magnet member is rotated in a reverse direction is smaller than an angle by which the driving magnet member is rotated in a normal direction” is not supported by the specification, and thereby represents both a written description violation and a new matter situation.  After careful review of the specifications and the drawings, the Examiner has determined that the intent of the Applicant was to describe the angular velocity (the formula for angular velocity is shown in Examiner Illustration 1, below)(as seen in Figures 5A. 5B, 6A, and 6B, the appropriate relationship is Angle of Rotation over Time) of the rotating members.  Appropriate correction is required in order to overcome this rejection.

    PNG
    media_image1.png
    284
    309
    media_image1.png
    Greyscale

Examiner Illustration 1
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation, “the electric power tool is configured such that, when synchronization between the driving magnet member and the driven magnet member is lost, an angle by which the driven magnet member is rotated in a reverse direction is smaller than an angle by which the driving magnet member is rotated in a normal direction”, renders the claim indefinite, as it is clear from both the specifications and the drawings that it is in fact the angular velocity (see Examiner Illustration 1) that is being described, not the angle.  In the interest of compact prosecution, the Examiner will interpret the angle by which the “member” is rotated as the “angular velocity by which the member is rotated”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hornschuch, (US 3,150,725) in view of Geiras, (US 2019/0199164), in view of Gelfand, (US,  3,952,814).

Regarding claim 1, the first embodiment of Hornschuch (Figs. 1-4) discloses: An electric power tool (Figure 1, impact wrench in its entirety shown) comprising: 

a driving shaft (Figs. 1-4. Drive shaft 42) that is driven into rotation by a motor (Figure 1, motor 40); 

an output shaft (Figs. 1-4. Anvil member 10) on which a front-end tool is attachable (Figs. 1-4.square coupling end 12); 

a torque transmission mechanism (Figs. 1-4. Rotational magnet member 22 and Hammer mechanism 14) that includes a magnet coupling including a driving magnet member (Figs. 1-4. Rotational magnet member 22) coupled to the driving shaft side and a driven magnet member (Figs. 1-4. Hammer mechanism 14) coupled to the output shaft side,

wherein, the electric power tool is configured such that, when synchronization between the driving magnet member and the driven magnet member is lost, an angle by which the driven magnet member is rotated in a reverse direction is smaller than an angle by which the driving magnet member is rotated in a normal direction (Column 3, line 1 – Column 4, line 25 provide a detailed description of the relative motions betwixt the driving member, 22, and the driven member (hammer), 14.  In particular to the claim limitation requiring that the angular velocity of the driven member be less than the driving member, the Examiner specifically cites to Column 4, lines 3-5, in which the hammer ceases to rotate in reverse, and is “picked up” by the actuating member.  This slowing and stopping of the reverse rotation of the hammer indicates an angular velocity of the hammer that must be smaller than the actuating member).

Hornschuch does not explicitly disclose: a moment of inertia on the side of the driven magnet member being larger than a moment of inertia on the side of the driving magnet member;

a clutch mechanism provided between the motor and the torque transmission mechanism.

Examiner’s Note Regarding Mathematical Concept and Explanation

In the following Geiras example, it could be noted that it is the mass of the rotor and stator that are compared, not the moment of inertia.  This, however, is irrelevant once the remaining variables of the equations for moment of inertia are input.   The various formulae for moment of inertia of different shapes can be seen in the following chart, Examiner’s Illustration A - (the chart is taken from the following web link, which is self-dated as 3/24/2014 https://www.quora.com/How-do-I-calculate-the-moment-of-inertia-about-a-rotated-axis.  The Examiner notes that the date is in fact irrelevant, as this is a scientific law and has always, and will always exist.  The Examiner chose this link due to the neat and orderly pictorial representation of the concept, rather than any form of uniqueness to the formulae.).

    PNG
    media_image2.png
    748
    702
    media_image2.png
    Greyscale

Examiner’s Illustration A
As can be seen, the relevant formula for the arrangement of parts as shown in Hornschuch is that for a solid cylinder or disk,                         
                             
                            I
                            =
                             
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            M
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                     (the Examiner notes that this is irrelevant, as the use of another formula, such as hoop/shell or cylinder arrives at the same result, as the radius is the same and therefore cancels out in each case).  As the radius of both the driven and driving member can be seen to be the same, the R cancels out, leaving nothing but the Moment of Inertia, I, equal to ½ the mass.  As this applies to both sides of the equation (the driven and the driving member), the ½ is irrelevant, and the mass is left equal to the Moment of Inertia.  Therefore, the equations and comparisons described by Geiras apply to both mass and Moment of Inertia.  

Geiras teaches: a moment of inertia on the side of the driven magnet member being larger than a moment of inertia on the side of the driving magnet member (The theoretical and practical applications of the science taught in Geiras is best seen in paragraph’s 23-25.  Beginning in paragraph 23, the specifically relevant ratio of the mass of the rotor to the stator (equivalent to the driving and driven magnet member of the current application) is discussed in detail, with specific focus on the fact that this ratio should be greater than 1 ([0023], “In the illustrated embodiment, m.sub.rotor/m.sub.stator is greater than 1. In some embodiments, m.sub.rotor/m.sub.stator is greater than 10. In other embodiments, m.sub.rotor/m.sub.stator can be a value between 50 and 100.”).  Based upon the quoted citations, it is clear that the mathematical and practical knowledge being claimed in the current application is clearly anticipated and taught by Geiras, as they had mathematic equations analyzing the effect of the various ratios of mass and moment of inertia of the driving and driven member.  While the mass of an object is in fact directly related to the moment of inertia, this relationship is explicitly disclosed in paragraph [0024], “Equation 1 under the description of FIG. 1 applies to IFES system 20, whereby the stored kinetic energy is directly related to the rotational moment of inertia and to the square of the rotational speed.”  Finally, further discussion of these relationships are discussed in paragraph [0025], all of which is relevant); and 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of moments of inertia of both the driving and driven magnet members in accordance with the teachings of Geiras, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of utilizing these mathematical models during the design phase of the project is described in paragraph [0025] of Geiras – “Therefore, a design objective may be to minimize the mass of all components which do not contribute significantly to the rotational moment of inertia (I). Increasing the ratio of m.sub.rotor/m.sub.stator, as noted above, can help to achieve this goal. Important design parameters that may be used include, for example, the ratio of rotational moment of inertia (I) to total system mass (m), and the ratio of maximum energy storage capacity to total system mass (I/m). Therefore, IFES system 20 of the present disclosure can allow a system designer to attain values for these design parameters that greatly exceed values for FES systems of the prior art.”,

The modified Hornschuch does not explicitly disclose: a clutch mechanism provided between the motor and the torque transmission mechanism.

Gelfand teaches: a clutch mechanism (Fig. 2, friction clutch 21) provided between the motor (Fig. 2, drive 8) and the torque transmission mechanism (Col. 12, line 63, “The embodiments of the impact wrench shown in FIGS. 2, 6, 11, 16, 20 have a common feature residing in that the hammer 4 is made composite of a driven part 17 and a driving part 18,”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetically operated tool of Hornschuch with the additional friction clutch of Gelfand, thereby combining prior art elements to achieve a predictable result.  The benefit of this addition are detailed in the extreme in Col. 1, line 1 – Col. 10, line 60 of Gelfand, which provide an in depth analysis of prior clutch devices (impact clutch) vs the current clutch device (friction clutch).  In the interest of brevity, the Examiner will not provide a complete citation from the Gelfand disclosure.  Put succinctly, however, Col. 7, line 30 sums up the applicant’s intent – “Such an embodiment provides for a highly efficient impact wrench in which the hammer is brought into engagement with the anvil with minimum energy losses so that the overall efficiency of the wrench is improved.”

Regarding claim 2, the modified Hornschuch further discloses: the moment of inertia on the side of the driven magnet member is less than 100 times the moment of inertia on the side of the driving magnet member  ([0023], “In the illustrated embodiment, m.sub.rotor/m.sub.stator is greater than 1. In some embodiments, m.sub.rotor/m.sub.stator is greater than 10. In other embodiments, m.sub.rotor/m.sub.stator can be a value between 50 and 100.” – all three of these options can be read to fall within the claimed limitation.  Further discussion of choosing the appropriate values can be read in paragraphs [0023-0025].).

Regarding claim 3, the modified Hornschuch (based upon the embodiment shown in Figures 1-4) does not explicitly disclose: “the driving magnet member is an inner rotor, and the driven magnet member is an outer rotor”.

The second embodiment of Hornschuch, figures 5-8, discloses:  “the driving magnet (Figs. 5-8, actuating member 23) member is an inner rotor, and the driven magnet (Figs. 5-8, hollow hammer 15) member is an outer rotor”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the driven and driving magnetic elements between the various embodiments of Hornschuch, thereby utilizing a simple substitution of one embodiment with another embodiment, combining prior art elements to achieve a predictable and desirable result.  The benefit of this secondary arrangement is disclosed in Col. 4, line 59, “This arrangement has the advantage of being slightly more compact inasmuch as actuating member 23 fits within hammer 15.” 



Regarding claim 4, the modified Hornschuch (based upon the embodiment shown in Figures 1-4) does not explicitly disclose: “the driving magnet member is an inner rotor, and the driven magnet member is an outer rotor”.

The second embodiment of Hornschuch, figures 5-8, discloses:  “the driving magnet (Figs. 5-8, actuating member 23) member is an inner rotor, and the driven magnet (Figs. 5-8, hollow hammer 15) member is an outer rotor”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the driven and driving magnetic elements between the various embodiments of Hornschuch, thereby utilizing a simple substitution of one embodiment with another embodiment, combining prior art elements to achieve a predictable and desirable result.  The benefit of this secondary arrangement is disclosed in Col. 4, line 59, “This arrangement has the advantage of being slightly more compact inasmuch as actuating member 23 fits within hammer 15.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731